 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 


 
AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED SECURITY AGREEMENT (“Agreement”) is made as of March
14, 2011, by and among FRANKLIN COVEY CO., a Utah corporation (“Borrower”), and
FRANKLIN DEVELOPMENT CORPORATION, a Utah corporation, FRANKLIN COVEY TRAVEL,
INC., a Utah corporation, and FRANKLIN COVEY CLIENT SALES, INC., a Utah
corporation (individually and collectively, as the context requires, “Guarantor”
and, together with Borrower, individually and collectively, as the context
requires, “Debtor”), and JPMORGAN CHASE BANK, N.A., a national banking
association (the “Secured Party”), in conjunction with the Guaranty made by
Guarantor in favor of Secured Party and the Loan made to Borrower by Secured
Party pursuant to the Loan Agreement.
 
RECITALS
 
A. Secured Party has previously extended to Borrower a revolving line of credit
loan in the original principal amount of $18,000,000.00 pursuant to a Revolving
Line of Credit Agreement dated as of March 14, 2007 (as amended and modified
from time to time, the “OriginalLoan Agreement”).
 
B. Debtor executed a Security Agreement dated March 14, 2007, granting a
security interest in favor of Secured Party in all of Debtor’s personal property
assets as therein provided (the “Original Security Agreement”).
 
C. Guarantor has executed the Guaranty in favor of Secured Party, pursuant to
which Guarantor has agreed to guaranty repayment of the Loan and all other
Obligations.
 
D. Borrower and Secured Party, as lender, have entered into the Loan Agreement,
pursuant to which Secured Party, subject to the terms and conditions contained
therein, is to make the Loan to Borrower.
 
E. Debtor and Secured Party desire to restate and replace the Original Security
Agreement with this Agreement to give effect to the amendments and modifications
made in the Loan Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Definitions.  All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Loan Agreement.  All terms
defined in the Utah Uniform Commercial Code, Utah Code Annotated Sections
70A-9a-101 et seq., and used herein shall have the same definitions herein as
specified therein.  However, if a term is defined in Article 9a of the Utah
Uniform Commercial Code differently than in another Article of the Utah Uniform
Commercial Code, the term has the meaning specified in Article 9a.  In addition
to the foregoing, the following terms as used herein (including, without
limitation, in the Recitals to this Agreement) are defined as follows:
 
1.1 “Event of Default” means the failure of Debtor to pay or perform any of the
Obligations as and when due to be paid or performed under the terms of the Loan
Documents.
 
1.2 “Guaranty” means that certain Amended and Restated Repayment Guaranty of
even date herewith from Guarantor in favor of Secured Party, as the same may be
amended or modified from time to time.
 
1.3 “Loan” means the Loan extended by Secured Party to Borrower pursuant and
subject to the Note, the Loan Agreement and the other Loan Documents.
 

 
 

--------------------------------------------------------------------------------

 
 
1.4 “Loan Agreement” means that certain Amended and Restated Credit Agreement of
even date herewith by and between Borrower and Secured Party, as the same may be
amended or modified from time to time.
 
1.5 “Loan Documents” means, collectively, the Loan Agreement, the Note, the
Security Documents, and all other documents that from time to time govern or
evidence the Obligations or secure payment or performance thereof, as such
documents may be amended or modified from time to time.
 
1.6 “Note” means (i) that certain Amended and Restated Secured Promissory Note
(Revolving Loan) of even date herewith executed by Borrower and payable to
Secured Party in the maximum principal amount of $10,000,000.00, as the same may
be amended or modified from time to time, and (ii) that certain Secured
Promissory Note (Term Loan) of even date herewith executed by Borrower and
payable to Secured Party in the original principal amount of $5,000,000.00, as
the same may be amended or modified from time to time.
 
1.7 “Obligations” means all obligations, indebtedness and liabilities of
Borrower or Guarantor, whether individual, joint and several, absolute or
contingent, direct or indirect, liquidated or unliquidated, now or hereafter
existing, in favor of Secured Party, including without limitation, all
liabilities, all interest, costs and fees arising under or from the Loan
Documents or any other note, open account, overdraft, letter of credit
application, endorsement, surety agreement, guaranty, credit card, lease, Rate
Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to Secured Party or to a third party and
subsequently acquired by Secured Party, any monetary obligations (including
interest) incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing.  “Rate Management Transaction” means any transaction
(including an agreement with respect thereto) evidenced by a Swap Agreement or
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures. Each of Borrower, Guarantor
and Secured Party specifically contemplate that the Obligations include
indebtedness or other obligations hereafter incurred by Borrower or any
Guarantor to Secured Party.
 
1.8 “Personal Property” means all right, title, and interest of Debtor in (i)
all personal property now or hereafter owned by Debtor, (ii) all other rights
and interests of Debtor now or hereafter held in personal property, including,
without limiting the foregoing, all of Debtor’s present and future “Accounts,”
“Cash Proceeds,” “Chattel Paper,” “Collateral,” “Deposit Accounts,” “Electronic
Chattel Paper,” “Equipment,” “Fixtures,” “General Intangibles,” “Goods,”
“Instruments,” “Inventory,” “Investment Property,” “Letter-of-Credit Rights,”
“Noncash Proceeds,” and “Tangible Chattel Paper” (as such terms are defined in
the Uniform Commercial Code as in effect from time to time in the State of Utah,
or any other jurisdiction, as applicable (the “Uniform Commercial Code”)), (iii)
all personal property and rights and interests in personal property of similar
type or kind hereafter acquired by Debtor, (iv) all of Debtor’s right, title and
interest in and to all deposit accounts maintained with Secured Party or any
affiliate of Secured Party, (v) all appurtenances and additions thereto and
substitutions or replacements thereof, and (vi) all proceeds thereof (as
hereinafter provided).
 

 
2

--------------------------------------------------------------------------------

 
 
2. Grant of Security Interest.  Debtor hereby grants to Secured Party, to secure
the payment and performance in full of all of the Obligations, a security
interest in and so pledges and assigns to Secured Party all of the “Collateral”
as described in the Loan Agreement, together with all of Debtor’s Personal
Property and all other personal property assets of Debtor, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof (all of the same being hereinafter called the “Collateral”),
including, without limitation, “Accounts,” “Cash Proceeds,” “Chattel Paper,”
“Collateral,” “Deposit Accounts,” “Electronic Chattel Paper,” “Equipment,”
“Fixtures,” “General Intangibles,” “Goods,” “Instruments,” “Inventory,”
“Investment Property,” “Letter-of-Credit Rights,” “Noncash Proceeds,” and
“Tangible Chattel Paper,” as defined in the Uniform Commercial Code, as more
particularly described on Exhibit A hereto, and all insurance claims and other
proceeds or products thereof, whether now owned or existing or hereafter
acquired or arising, wherever located and whether in Debtor’s possession and
control or in the possession and control of a third party.  Secured Party
acknowledges that the attachment of its security interest in any additional
commercial tort claim as original collateral is subject to Debtor’s compliance
with Section 4.7.
 
3. Authorization to File Financing Statements.  Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article
9a of the Uniform Commercial Code, or (ii) as being of an equal or lesser scope
or with greater detail, and (b) provide any other information required by part 5
of Article 9a of the Uniform Commercial Code, for the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
Debtor is an organization, the type of organization and any organizational
identification number issued to Debtor and, (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.  Debtor also ratifies its
authorization for Secured Party to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.
 
4. Other Actions.  To further the attachment, perfection and first priority of,
and the ability of Secured Party to enforce, Secured Party’s security interest
in the Collateral, and without limitation on Debtor’s other obligations in this
Agreement, Debtor agrees, in each case at Debtor’s expense, to take the
following actions with respect to the following Collateral:
 
4.1 Promissory Notes and Tangible Chattel Paper.  If Debtor shall at any time
hold or acquire any promissory notes or tangible chattel paper having an
original principal amount of $100,000 or more (but excluding loans made pursuant
to Borrower’s management common stock loan program), Debtor shall forthwith
endorse, assign and deliver such promissory notes or tangible chattel paper to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify.
 
4.2 Deposit Accounts.  For each deposit account that Debtor at any time opens or
maintains, Debtor shall, at Secured Party’s request and option, pursuant to an
agreement in form and substance satisfactory to Secured Party, either (a) cause
the depositary bank to comply at any time with instructions from Secured Party
to such depositary bank directing the disposition of funds from time to time
credited to such deposit account, without further consent of Debtor, or (b)
arrange for Secured Party to become the customer of the depositary bank with
respect to the deposit account, with Debtor being permitted, only with the
consent of Secured Party, to exercise rights to withdraw funds from such deposit
account.  Secured Party agrees with Debtor that Secured Party shall not give any
such instructions or withhold any withdrawal rights from Debtor, unless an Event
of Default has occurred and is continuing, or would occur, if effect were given
to any withdrawal not otherwise permitted by the Loan Documents.  The provisions
of this paragraph shall not apply to (i) any deposit
 

 
3

--------------------------------------------------------------------------------

 

account for which Debtor, the depositary bank and Secured Party have entered
into a cash collateral agreement specially negotiated among Debtor, the
depositary bank and Secured Party for the specific purpose set forth therein,
(ii) a deposit account for which Secured Party is the depositary bank and is in
automatic control, and (iii) deposit accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Debtor’s salaried employees.
 
4.3 Investment Property.  If Debtor shall at any time hold or acquire any
certificated securities in any Guarantor, Debtor shall forthwith endorse, assign
and deliver the same to Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as Secured Party may from time to
time specify.  If any securities now or hereafter acquired by Debtor are
uncertificated and are issued to Debtor or its nominee directly by the issuer
thereof, Debtor shall promptly notify Secured Party thereof and, at Secured
Party’s request and option, pursuant to an agreement in form and substance
satisfactory to Secured Party, either (a) cause the issuer to agree to comply
with instructions from Secured Party as to such securities, without further
consent of Debtor or such nominee, or (b) arrange for Secured Party to become
the registered owner of the securities.  If any securities, whether certificated
or uncertificated, or other investment property now or hereafter acquired by
Debtor are held by Debtor or its nominee through a securities intermediary or
commodity intermediary, Debtor shall promptly notify Secured Party thereof and,
at Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to Secured Party, either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from Secured Party to such
securities intermediary as to such securities or other investment property, or
(as the case may be) to apply any value distributed on account of any commodity
contract as directed by Secured Party to such commodity intermediary, in each
case without further consent of Debtor or such nominee, or (ii) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for Secured Party to become the entitlement holder with
respect to such investment property, with Debtor being permitted, only with the
consent of Secured Party, to exercise rights to withdraw or otherwise deal with
such investment property.  Secured Party agrees with Debtor that Secured Party
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by
Debtor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights not otherwise
permitted by the Loan Documents, would occur.  The provisions of this paragraph
shall not apply to any financial assets credited to a securities account for
which Secured Party is the securities intermediary.
 
4.4 Collateral in the Possession of a Bailee.  If any Collateral is at any time
in the possession of a bailee, Debtor shall promptly notify Secured Party
thereof and, at Secured Party’s request and option, shall promptly obtain an
acknowledgement from the bailee, in form and substance satisfactory to Secured
Party, that the bailee holds such Collateral for the benefit of Secured Party,
and that such bailee agrees to comply, without further consent of Debtor, with
instructions from Secured Party as to such Collateral.  Secured Party agrees
with Debtor that Secured Party shall not give any such instructions unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by Debtor with respect to the bailee.
 
4.5 Electronic Chattel Paper and Transferable Records.  If Debtor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, Debtor shall promptly notify Secured Party thereof and, at the
request and option of Secured Party, shall take such action as Secured Party may
reasonably request to vest in Secured Party control, under Section 9a-105 of the
Uniform Commercial Code, of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as
 

 
4

--------------------------------------------------------------------------------

 

the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  Secured Party agrees
with Debtor that Secured Party will arrange, pursuant to procedures satisfactory
to Secured Party and so long as such procedures will not result in Secured
Party’s loss of control, for Debtor to make alterations to the electronic
chattel paper or transferable record permitted under Section 9a-105 of the
Uniform Commercial Code or, as the case may be, Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to make without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by Debtor with respect to such
electronic chattel paper or transferable record.
 
4.6 Letter-of-Credit Rights.  If Debtor is at any time a beneficiary under a
letter of credit, Debtor shall promptly notify Secured Party thereof and, at the
request and option of Secured Party, Debtor shall, pursuant to an agreement in
form and substance satisfactory to Secured Party, either (i) arrange for the
issuer and any confirmer or other nominated person of such letter of credit to
consent to an assignment to Secured Party of the proceeds of the letter of
credit, or (ii) arrange for Secured Party to become the transferee beneficiary
of the letter of credit.
 
4.7 Commercial Tort Claims.  If Debtor shall at any time hold or acquire a
commercial tort claim, Debtor shall promptly notify Secured Party in a writing
signed by Debtor of the particulars thereof and grant to Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to Secured Party.
 
4.8 Other Actions as to Any and All Collateral.  Debtor further agrees, at the
request and option of Secured Party, to take any and all other actions Secured
Party may determine to be necessary or useful for the attachment, perfection and
first priority of, and the ability of Secured Party to enforce, Secured Party’s
security interest in any and all of the Collateral, including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code, to
the extent, if any, that Debtor’s signature thereon is required therefor, (b)
causing Secured Party’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, Secured
Party’s security interest in such Collateral, (c) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Secured Party to enforce, Secured Party’s security
interest in such Collateral, (d) using commercially reasonable efforts to obtain
governmental and other third party waivers, consents and approvals in form and
substance satisfactory to Secured Party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, (e)
using commercially reasonable efforts to obtain waivers from mortgagees in form
and substance satisfactory to Secured Party, and (f) taking all actions under
any earlier versions of the Uniform Commercial Code or under any other law, as
reasonably determined by Secured Party to be applicable in any relevant Uniform
Commercial Code or other jurisdiction, including any foreign jurisdiction.  Upon
the execution of any real property lease to which Debtor is a party as a tenant,
Borrower shall use commercially reasonable efforts to cause to be delivered to
Secured Party a landlord waiver and consent from the landlord under each such
lease, in a form reasonably acceptable to Secured Party.
 
4.9 Contesting Liens.  Borrower shall promptly discharge, or cause to be
discharged, any liens or claims of lien filed or otherwise asserted in writing
against the Collateral other than the Permitted Exceptions.  If Borrower fails
either to promptly discharge or contest any such liens or claims of lien, then
Secured Party may, in its sole and absolute discretion, but shall not be
required to, procure the release and discharge of any such lien and any judgment
or decree thereon, and in furtherance thereof may, in its sole and absolute
discretion, effect any settlement or compromise.  All amounts expended by
Secured Party in connection with the provisions of this Section shall be
 

 
5

--------------------------------------------------------------------------------

 

deemed to constitute an Advance under a Loan Agreement.  In settling,
compromising or arranging for the discharge of any liens under this Section,
Secured Party shall not be required to establish or confirm the validity or
amount of the lien.
 
5. Relation to Other Loan Documents.  The provisions of this Agreement
supplement the provisions of any other Loan Documents granted by Debtor to
Secured Party which secures the payment or performance of any of the
Obligations.  Nothing contained in the other Loan Documents shall derogate from
any of the rights or remedies of Secured Party hereunder.
 
6. Intentionally Omitted.
 
7. Representations and Warranties Concerning Debtor’s Legal Status.  If
requested by Secured Party, Debtor shall complete and deliver to Secured Party a
certificate signed by Debtor and entitled “Perfection Certificate” (the
“Perfection Certificate”).  Debtor represents and warrants to Secured Party as
follows: (a) Debtor’s exact legal name is that indicated in the introductory
paragraph hereto and in the Perfection Certificate, if any, and on Exhibit B
attached hereto, (b) Debtor is an organization of the type, and is organized in
the jurisdiction set forth in the introductory paragraph hereto and in the
Perfection Certificate, if any, and on Exhibit B attached hereto, (c) the
Perfection Certificate, if any, and Exhibit B attached hereto accurately set
forth Debtor’s organizational identification number or accurately state that
Debtor has none, (d) the Perfection Certificate, if any, and Exhibit B attached
hereto accurately set forth Debtor’s place of business or, if more than one, its
chief executive office, as well as Debtor’s mailing address, if different, (e)
all other information set forth on the Perfection Certificate, if any,
pertaining to Debtor is accurate and complete as of the date on which it was
executed by Debtor, and (f) Borrower will promptly notify Secured Party in
writing of a change in any information provided in the Perfection Certificate
since the date on which it was executed by Debtor.
 
8. Covenants Concerning Debtor’s Legal Status.  Debtor covenants with Secured
Party as follows: (a) without providing at least thirty (30) days’ prior written
notice to Secured Party, Debtor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify Secured Party of such organizational identification number, and
(c) Debtor will not change its type of organization, jurisdiction of
organization or other legal structure.
 
9. Representations and Warranties Concerning Collateral, etc.  Debtor further
represents and warrants to Secured Party as follows: (a) Debtor is the owner of
or has other rights in or power to transfer the Collateral, free from any right
or claim or any person or any adverse Lien or Encumbrance or security interest,
except for Liens or Encumbrances and security interests in favor of Secured
Party, Permitted Exceptions and other Liens or Encumbrances permitted by the
Loan Agreement, (b) none of the Collateral constitutes, or is the proceeds of,
“farm products” as defined in Section 9-102(a)(34) of the Uniform Commercial
Code, (c) Debtor holds no commercial tort claim except as indicated on the
Perfection Certificate, or as Debtor has notified Secured Party in writing, (d)
Debtor has at all times operated its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances except, in each case where failure to comply would not result in a
Material Adverse Change, (e) all other information set forth on the Perfection
Certificate, if any, pertaining to the Collateral is accurate and complete in
all material respects as of the date of such certificate, and (f) the security
interests granted herein are perfected and are of first priority, except to the
extent of the Permitted Exceptions.
 
10. Covenants Concerning Collateral, etc.  Debtor further covenants with Secured
Party as follows except to the extent that failure to do so would not cause a
Material Adverse Change: (a) the Collateral, to the extent not delivered to
Secured Party pursuant to Section 4, will be kept at those locations listed on
the Perfection Certificate, if any, and on Exhibit B attached hereto and Debtor
will not remove the
 

 
6

--------------------------------------------------------------------------------

 

Collateral from such locations, other than in the ordinary course of business or
as permitted under the Loan Agreement or the Guaranty, without providing at
least thirty (30) days’ prior written notice to Secured Party, (b) except for
the security interest herein granted and liens permitted by the Loan Documents,
including without limitation the Permitted Exceptions, Debtor shall be the owner
of or have other rights in the Collateral free from any right or claim of any
other person, lien, security interest or other encumbrance, and Debtor shall
defend the same against all claims and demands of all persons at any time
claiming the same or any interests therein adverse to Secured Party, (c) Debtor
shall not pledge, mortgage or create, or suffer to exist any right of any person
in or claim by any person to the Collateral, or any security interest, lien or
encumbrance in the Collateral in favor of any person, other than Secured Party,
except for liens permitted by the Loan Documents, including without limitation
the Permitted Exceptions, (d) Debtor will keep the Collateral in good order and
repair, normal wear and tear excepted, and will not use the same in violation of
law, (e) Debtor will permit Secured Party, or its designee, upon reasonable
prior notice, to enter upon any portion of the premises where any Collateral may
be located for purposes of inspection of the Collateral; provided, however, that
inspection by Secured Party (or by Secured Party’s inspector) of the Collateral
or any portion thereof is for the sole purpose of protecting the security of
Secured Party and is not to be construed as a representation by Secured Party
that there has been compliance with applicable law or any other requirement or
condition and Debtor may make or cause to be made such other independent
inspections as Debtor may desire for its own protection, and nothing contained
herein shall be construed as requiring Secured Party to oversee or supervise the
Collateral, (f) Debtor will pay promptly when due all taxes, assessments,
governmental charges and levies upon the Collateral or incurred in connection
with the use or operation of such Collateral or incurred in connection with this
Agreement, (g) Debtor will continue to operate its business in compliance with
all applicable provisions of the federal Fair Labor Standards Act, as amended,
and with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, and (h) unless such action would result in a Material
Adverse Change (without taking into consideration subsections (iii) and (iv) of
the definition of Material Adverse Change), Debtor may sell or otherwise
dispose, or offer to sell or otherwise dispose, of the Collateral or any
interest therein except that Debtor shall not sell or otherwise dispose of, or
offer to sell or otherwise dispose of, all or a substantial part of the
Collateral other than to Borrower or a Guarantor.
 
11. Insurance.
 
11.1 Maintenance of Insurance.  Debtor will maintain with financially sound and
reputable insurers insurance with respect to its properties and business against
such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas.  All such insurance policies shall (a) be in such minimum amounts that
Debtor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies, (b) be issued by an insurance company licensed to do
business in the state where the property is located having a rating of “A-” VIII
or better by A.M. Best Co., in Best’s Rating Guide, (c) name “JPMorgan Chase
Bank, N.A., any and all subsidiaries as their interest may appear” as additional
insureds on all liability insurance, (d) be endorsed to show that Borrower’s
insurance shall be primary and all insurance carried by Secured Party is
strictly excess and secondary and shall not contribute with Borrower’s
insurance, (e) be evidenced by a certificate of insurance to be provided to
Collateral, (f) include either policy or binder numbers on the Accord form, and
(g) otherwise shall be in such amounts, contain such terms, be in such forms and
be for such periods as may be reasonably satisfactory to Secured Party.  In
addition, all such insurance shall be payable to Secured Party as loss
payee.  Without limiting the foregoing, Debtor will (x) keep all of its physical
property insured with casualty or physical hazard insurance on an “all risks”
basis, with broad form flood and earthquake coverages and electronic data
processing coverage, with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to 100% of the full replacement cost of such
property, (y) maintain all such workers’ compensation or similar insurance as
may be required by law, and (z) maintain, in amounts and with deductibles equal
to those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
 

 
7

--------------------------------------------------------------------------------

 

bodily injury, death or property damage occurring, on, in or about the
properties of Debtor; and business interruption insurance.
 
11.2 Insurance Proceeds.  The proceeds of any casualty insurance in respect of
any casualty loss of any of the Collateral shall, subject to the rights, if any,
of other parties with an interest having priority in the property covered
thereby, (a) so long as no Event of Default has occurred and is continuing, be
disbursed to Debtor for direct application by Debtor solely to the repair or
replacement of Debtor’s property so damaged or destroyed, and (b) in all other
circumstances, be held by Secured Party as cash collateral for the
Obligations.  Secured Party may, at its reasonable option which option shall be
exercised within ten (10) Business Days of receipt of such proceeds, disburse
from time to time all or any part of such proceeds so held as cash collateral,
upon such terms and conditions as Secured Party may reasonably prescribe, for
direct application by Debtor solely to the repair or replacement of Debtor’s
property so damaged or destroyed, or Secured Party may ratably distribute to
each Secured Party all or any part of such proceeds for application to the
Obligations.
 
11.3 Continuation of Insurance.  All policies of insurance shall provide for at
least thirty (30) days’ prior written cancellation notice to Secured Party.  In
the event of failure by Debtor to provide and maintain insurance as herein
provided, Secured Party may, at its option, provide such insurance and charge
the amount thereof to Debtor.  Debtor shall furnish Secured Party with
certificates of insurance and policies evidencing compliance with the foregoing
insurance provision.
 
12. Collateral Protection Expenses; Preservation of Collateral.
 
12.1 Expenses Incurred by Secured Party.  In Secured Party’s sole and absolute
discretion, if Debtor fails to do so, Secured Party may discharge taxes and
other encumbrances (other than Permitted Exceptions) at any time levied or
placed on any of the Collateral, unless such taxes and encumbrances are being
contested in good faith, maintain any of the Collateral, make repairs thereto
and pay any necessary filing fees or insurance premiums.  Debtor agrees to
reimburse Secured Party on demand for all expenditures so made.  Secured Party
shall not have any obligation to Debtor to make any such expenditures, nor shall
the making thereof be construed as the waiver or cure of any Default or Event of
Default.
 
12.2 Secured Party’s Obligations and Duties.  Anything herein to the contrary
notwithstanding, Debtor shall remain obligated and liable under each contract or
agreement comprised in the Collateral to be observed or performed by Debtor
thereunder.  Secured Party shall not have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by Secured Party of any payment relating to any of the Collateral, nor
shall Secured Party be obligated in any manner to perform any of the obligations
of Debtor under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to Secured Party or to which Secured Party
may be entitled at any time or times.  Secured Party’s sole duty with respect to
the custody, safe keeping and physical preservation of the Collateral in its
possession, under Section 9a-207 of the Uniform Commercial Code or otherwise,
shall be to deal with such Collateral in the same manner as Secured Party deals
with similar property for its own account.
 
13. Securities and Deposits.  Secured Party may at any time following and during
the continuance of an Event of Default, at its sole option, transfer to itself
or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations.  Whether or not any Obligations are due, Secured Party may
following and during the continuance of an Event of Default, demand, sue for,
collect, or make any settlement or compromise which it
 

 
8

--------------------------------------------------------------------------------

 

deems desirable with respect to the Collateral.  Regardless of the adequacy of
Collateral or any other security for the Obligations and during the continuance
of an Event of Default, any deposits or other sums at any time credited by or
due from Secured Party to Debtor may at any time be applied to or set off
against any of the Obligations.  If Secured Party exercises such setoff right,
Secured Party exercising such right agrees promptly to notify Debtor after any
such setoff and application made by Secured Party; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.
 
14. Notification to Account Debtors and Other Persons Obligated on
Collateral.  If an Event of Default shall have occurred and be continuing,
Debtor shall, at the request and option of Secured Party, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
Secured Party in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to Secured
Party or to any financial institution designated by Secured Party as Secured
Party’s agent therefor, and Secured Party may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon Debtor,
so notify account debtors and other persons obligated on Collateral.  After the
making of such a request or the giving of any such notification, Debtor shall
hold any proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by Debtor as trustee for Secured Party
without commingling the same with other funds of Debtor and shall turn the same
over to Secured Party in the identical form received, together with any
necessary endorsements or assignments.  Secured Party shall ratably distribute
to each Secured Party the proceeds of collection of accounts, chattel paper,
general intangibles, instruments and other Collateral received by Secured Party,
for application by each Secured Party to the Obligations, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.
 
15. Power of Attorney.
 
15.1 Appointment and Powers of Secured Party.  Debtor hereby irrevocably
constitutes and appoints Secured Party and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Debtor or in Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby gives
said attorneys the power and right, on behalf of Debtor, without notice to or
assent by Debtor, to do the following:
 
(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code and as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Debtor’s expense, at any time, or from time to time, all acts and things
which Secured Party deems necessary or useful to protect, preserve or realize
upon the Collateral and Secured Party’s security interest therein, in order to
effect the intent of this Agreement, all at least as fully and effectively as
Debtor might do, including, without limitation, (i) the filing and prosecuting
of registration and transfer applications with the appropriate federal, state,
local or other agencies or authorities with respect to trademarks, copyrights
and patentable inventions and processes, (ii) upon written notice to Debtor, the
exercise of voting rights with respect to voting securities, which rights may be
exercised, if Secured Party so elects, with a view to causing the liquidation of
assets of the issuer of any such securities, and (iii) the execution, delivery
and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral;
 
(b) to the extent that Debtor’s authorization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without Debtor’s signature, or a
 

 
9

--------------------------------------------------------------------------------

 

photocopy of this Agreement in substitution for a financing statement, as
Secured Party may deem appropriate and to execute in Debtor’s name such
financing statements and amendments thereto and continuation statements which
may require Debtor’s signature; and
 
(c) to file for record, at Borrower’s cost and expense and in Borrower’s name,
any notices that Secured Party considers necessary or desirable to protect the
Collateral.
 
15.2 Ratification by Debtor.  To the extent permitted by law, Debtor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is a power coupled with an interest and is
irrevocable.
 
15.3 No Duty on Secured Party.  The powers conferred on Secured Party hereunder
are solely to protect its interests in the Collateral and shall not impose any
duty upon it to exercise any such powers.  Secured Party shall be accountable
only for the amounts that it actually receives as a result of the exercise of
such powers, and neither it nor any of its officers, directors, employees or
agents shall be responsible to Debtor for any act or failure to act, except for
Secured Party’s own gross negligence or willful misconduct.
 
16. Rights and Remedies.  If an Event of Default shall have occurred and be
continuing, Secured Party, without any other notice to or demand upon Debtor,
shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code and any additional rights and remedies
which may be provided to a secured party in any jurisdiction in which Collateral
is located, including, without limitation, the right to take possession of the
Collateral, and for that purpose Secured Party may, so far as Debtor can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom.  During continuance of an Event of
Default, Secured Party may in its discretion require Debtor to assemble all or
any part of the Collateral at such location or locations within the
jurisdiction(s) of Debtor’s principal office(s) or at such other locations as
Secured Party may reasonably designate.  Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party shall give to Debtor at least ten Business Days
prior written notice of the time and place of any public sale of Collateral or
of the time after which any private sale or any other intended disposition is to
be made.  Debtor hereby acknowledges that ten Business Days prior written notice
of such sale or sales shall be reasonable notice.  In addition, Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, its right following an Event of Default to take immediate
possession of the Collateral and to exercise its rights and remedies with
respect thereto.
 
17. Standards for Exercising Rights and Remedies.  To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as Debtor, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the
 

 
10

--------------------------------------------------------------------------------

 

Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral.  Debtor
acknowledges that the purpose of this Section 17 is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the Uniform Commercial Code or other law of the State of
Utah or any other relevant jurisdiction in Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed to fail to fulfill such duties solely on account of not
being indicated in this Section 17.  Without limitation upon the foregoing,
nothing contained in this Section 17 shall be construed to grant any rights to
Debtor or to impose any duties on Secured Party that would not have been granted
or imposed by this Agreement or by applicable law in the absence of this Section
17.
 
18. No Waiver by Secured Party, etc.  Secured Party shall not be deemed to have
waived any of its rights or remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by Secured
Party.  No delay or omission on the part of Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy.  A waiver on any one occasion shall not be construed as a bar
to or waiver of any right or remedy on any future occasion.  All rights and
remedies of Secured Party with respect to the Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, shall be
cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as Secured Party deems expedient.
 
19. Suretyship Waivers by Debtor.  Debtor waives demand, notice, protest, notice
of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description.  With respect to both the
Obligations and the Collateral, Debtor assents to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of or failure to perfect any security interest in any Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as
Secured Party may deem advisable.  Secured Party shall have no duty as to the
collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section
12.2.  Debtor further waives any and all other suretyship defenses.
 
20. Marshalling.  Secured Party shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, Debtor hereby agrees that it will not invoke any law relating
to the marshalling of collateral which might cause delay in or impede the
enforcement of Secured Party’s rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Debtor hereby irrevocably waives the benefits of all such laws.
 
21. Proceeds of Dispositions; Expenses.  Debtor shall pay to Secured Party on
demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Secured Party in protecting, preserving or
enforcing Secured Party’s rights and remedies under or in respect of any of the
Obligations or any of the Collateral.  After deducting all of said expenses, the
residue of any proceeds of collection or sale or other disposition of the
Collateral shall, to the extent actually received in cash, be
 

 
11

--------------------------------------------------------------------------------

 

distributed ratably to each Secured Party, which shall be applied to the payment
of the Obligations in such order or preference as each Secured Party may
determine, proper allowance and provision being made for any Obligations not
then due.  Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9a-615(a)(3) of the Uniform Commercial Code, any excess shall be returned to
Debtor.  In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
 
22. Overdue Amounts.  Until paid, all amounts due and payable by Debtor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest for overdue principal
set forth in the Loan Documents.
 
23. CHOICE OF LAW.  THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.  THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, IN ANY OTHER COURT
IN WHICH A PARTY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.  EACH OF DEBTOR AND
SECURED PARTY WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ANY STATE OR FEDERAL COURT
LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH.
 
24. WAIVER OF JURY TRIAL.  EACH OF DEBTOR AND SECURED PARTY HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED UPON CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF DEBTOR AND SECURED
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
25. WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, DEBTOR
SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST SECURED PARTY, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
 
26. MISCELLANEOUS WAIVERS.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), DEBTOR IRREVOCABLY (A)
SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF SALT LAKE, COUNTY OF SALT LAKE AND STATE OF UTAH, AND (B) WAIVES
ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT,
WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
 

 
12

--------------------------------------------------------------------------------

 

DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS AGREEMENT SHALL
PRECLUDE SECURED PARTY FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR
WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.  DEBTOR FURTHER AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY UTAH STATE
OR UNITED STATES COURT SITTING IN THE CITY OF SALT LAKE AND COUNTY OF SALT LAKE
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO DEBTOR AT THE ADDRESS INDICATED IN THE GUARANTY OR THE LOAN AGREEMENT, AS THE
CASE MAY BE, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF
DEBTOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 
27. Miscellaneous.  The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon Debtor
and its respective successors and assigns, and shall inure to the benefit of
Secured Party and its successors and assigns.  If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein.  Debtor acknowledges receipt of a copy of this
Agreement. All notices required or permitted hereunder shall be made in the
manner required or permitted by the Uniform Commercial Code and otherwise in
accordance with the terms and at the addresses set forth in the Loan Agreement
and the Guaranty.  Debtor hereby authorizes Secured Party, at its sole
discretion and without notice to or consent of Debtor, to disclose to Secured
Party on a confidential basis any information, financial or otherwise, which it
may possess concerning Debtor.  Secured Party acknowledges that it is aware, and
Secured Party will advise its directors, officers, employees, agents and
advisors (collectively, “Representatives”) who are informed as to the matters
which are the subject of this Agreement, that the United States securities laws
prohibit any Person who has received from an issuer material, non-public
information concerning such issuer from purchasing or selling securities of such
issuer or from communicating such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell securities.  Secured Party further agrees that it will keep,
and it will advise its Representatives of its obligations to keep, confidential
any material non-public information disclosed to Secured Party by Borrower or
any Person acting on Borrower’s behalf.  This Section is a confidentiality
agreement for purposes of Regulation FD promulgated under the Securities
Exchange Act of 1934.
 
28. Integration.  This Agreement, together with the Loan Documents, constitute
the entire agreement between Debtor and Secured Party as to the subject matter
hereof and may not be altered or amended except by written agreement signed by
Debtor and Secured Party.  All other prior and contemporaneous agreements,
arrangements, and understandings between the parties hereto as to the subject
matter hereof are, except as otherwise expressly provided herein, rescinded.
Notwithstanding the foregoing, Debtor and Secured Party acknowledge and agree
that this Security Agreement shall not constitute a novation of the obligations
and liabilities of Debtor under the Original Security Agreement.
 
[Remainder of Page Intentionally Left Blank]
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, Debtor and Secured Party have
caused this Agreement to be duly executed as of the date first above written.
 
 
FRANKLIN COVEY CO.
a Utah corporation
 
 
By:
  /s/ Stephen D. Young
Name:
Stephen D. Young
Title:
Executive Vice President and Chief Financial Officer
 
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
 
 
By:
  /s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
 
 
By:
  /s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
 
 
By:
  /s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
“Debtor”
 
JPMORGAN CHASE BANK, N.A.
a national banking association
 
 
By:
  /s/ Tony C. Nielsen
Name:
Tony C. Nielsen
Title:
Senior Vice President
    "Secured Party"


 


 

 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DESCRIPTION OF PERSONAL PROPERTY
 
All of Debtor’s assets, including, without limitation, “Accounts,” “Cash
Proceeds,” “Chattel Paper,” “Collateral,” “Deposit Accounts,” “Electronic
Chattel Paper,” “Equipment,” “Fixtures,” General Intangibles,” “Goods,”
“Instruments,” “Inventory,” “Investment Property,” “Letter-of-credit Rights,”
“Noncash Proceeds,” and “Tangible Chattel Paper,” as defined in the Uniform
Commercial Code.  Such assets include, without limitation:
 
(a) All personal property, (including, without limitation, all goods, supplies,
equipment, furniture, furnishings, fixtures, machinery, inventory, construction
materials and software embedded in any of the foregoing) in which Debtor now or
hereafter acquires an interest or right, together with any interest of Debtor in
and to personal property which is leased or subject to any superior security
interest, and all books, records, leases and other agreements, documents, and
instruments of whatever kind or character, relating to such personal property;
 
(b) All fees, income, rents, issues, profits, earnings, receipts, royalties, and
revenues which, after the date hereof and while any portion of the Obligations
remains unpaid or unperformed, may accrue from such personal property or any
part thereof, or which may be received or receivable by Debtor from any hiring,
using, letting, leasing, subhiring, subletting, subleasing, occupancy,
operation, or use thereof;
 
(c) All of Debtor’s present and future rights to receive payments of money,
services, or property, including, without limitation, rights to receive capital
contributions or subscriptions from Debtor’s partners or shareholders, amounts
payable on account of the sale of partnership interests in Debtor or the capital
stock of Debtor, accounts and other accounts receivable, deposit accounts,
chattel paper (whether tangible or electronic), notes, drafts, contract rights,
instruments, general intangibles, and principal, interest, and payments due on
account of goods sold or leased, services rendered, loans made or credit
extended, together with title to or interest in all agreements, documents, and
instruments evidencing securing or guarantying the same;
 
(d) All other intangible property (and related software) and rights relating to
the personal property described in Paragraph (a) above or the operation or use
thereof, including, without limitation, all governmental and private contracts,
agreements, permits, licenses, and approvals relating thereto, all names under
or by which such property may at any time be sold, marketed, operated or known,
all rights to carry on business under any such names, or any variant thereof,
all trade names and trademarks, copyrights, patents, trademark, patent and
copyright applications and registrations, patterns, designs, drawings, plans and
specifications, other proprietary information and intellectual property, and
royalties relating in any way thereto, and all goodwill and software in any way
relating thereto;
 
(e) Debtor’s rights under all insurance policies covering the Personal Property,
or any other part of the Collateral, and any and all proceeds, loss payments,
and premium refunds payable regarding the same;
 
(f) All causes of action, claims, compensation, and recoveries for any damage
to, destruction of, or condemnation or taking of the Personal Property, or any
other part of the Collateral, or for any conveyance in lieu thereof, whether
direct or consequential, or for any damage or injury to the Personal Property,
or any other part of the Collateral, or for any loss or diminution in value of
the Personal Property, or any other part of the Collateral;
 
(g) All Debtor’s rights in proceeds of the Loan evidenced by the Note;
 
(h) All of Debtor’s rights under any agreements affecting the Personal Property,
whether now existing or hereafter arising; and
 

 
i

--------------------------------------------------------------------------------

 



 
(i) All proceeds from sale or disposition of any of the aforesaid collateral.
 
As used in this Exhibit A the terms “Obligations,” “Note,” “Collateral,” and
“Personal Property” shall have the meanings set forth in the Security Agreement
to which this Exhibit A is attached.
 


 

 
ii

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FINANCING STATEMENT INFORMATION
 
The Secured Party is:
 
JPMorgan Chase Bank, N.A.
201 South Main Street, Suite 300
Salt Lake City, Utah 84111
 
The Debtor is:
 
Name, Type of Organization and Jurisdiction
 
Address
 
Organizational Identification No.
 
Employer Identification No.
FRANKLIN COVEY CO., a Utah corporation
2200 West Parkway Blvd.
Salt Lake City, Utah 84119
852657-0142
 
87-0401551
 
FRANKLIN DEVELOPMENT CORPORATION, a Utah corporation
2200 West Parkway Blvd.
Salt Lake City, Utah 84119
 
976652-0142
87-0448924
FRANKLIN COVEY TRAVEL, INC., a Utah corporation
2200 West Parkway Blvd.
Salt Lake City, Utah 84119
 
1303276-0142
 
87-0555873
 
FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation
2200 West Parkway Blvd.
Salt Lake City, Utah 84119
 
1318682-0142
 
87-0561601
 



The Collateral is the Personal Property described on Exhibit A to the Security
Agreement.
 

 
iii

--------------------------------------------------------------------------------

 
